Rao, Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
*539IT IS HEREBY STIPULATED AND AGREED by and between tbe parties hereto, subject to tbe approval of tbe Court, as follows:
1. That on or about tbe date of exportation of tbe merchandise described on tbe invoices covered by tbe above entitled appeals for reappraisement, such or similar merchandise was not freely offered for sale to all purchasers in tbe ordinary course of trade in tbe principal markets of tbe country of exportation, either for home consumption or for exportation to tbe United States.
2. That on or about tbe said date of exportation, such or similar imported merchandise was not freely offered for sale to all purchasers in tbe ordinary course of trade for domestic consumption in tbe principal markets of tbe United States.
S. That the cost of production of tbe merchandise here involved as defined in Sec. 402 (f) of tbe Tariff Act of 1930 is equal to tbe invoice unit values, net.
4. That these appeals may be submitted on this stipulation, and are abandoned in all respects as to all matters not described hereinabove.
Upon the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis of value for the merchandise covered by said appeals for reap-praisement and that such values were the invoice unit values, net.
Judgment will be entered accordingly.